United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3285
                         ___________________________

                                Jamie Shawn McCall

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                      Shock, Sheriff, Faulkner County, et al.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                               Submitted: May 6, 2016
                                Filed: July 28, 2016
                                   [Unpublished]
                                   ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
     Arkansas inmate Jamie McCall appeals the district court’s1 grant of summary
judgment dismissing his 42 U.S.C. § 1983 official and individual capacity claims


      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome Kearney, United States Magistrate Judge for the Eastern District of Arkansas.
against Faulkner County officials that he was exposed to various unconstitutional
conditions of confinement at the Faulkner County Detention Center. Upon careful
de novo review, we conclude, for the reasons explained by the district court, that the
court did not err in granting summary judgment. See LaCross v. City of Duluth, 713
F.3d 1155, 1157 (8th Cir. 2013) (standard of review). Accordingly, we affirm. See
8th Cir. R. 47B.

        Regarding McCall’s official capacity housing conditions claim, we have
considered only the January and May 2014 occasions when McCall claims he was
housed in a booking cell at the FCDC under unconstitutionally unsanitary conditions,
because those were the only occasions alleged in his complaint. McCall alleged he
was subject to the unsanitary conditions on other occasions in his preliminary
injunction, summary judgment, and appellate pleadings, but he did not file a motion
to amend his complaint. Should McCall file a motion in the district court for leave
to file an amended complaint asserting an official capacity housing conditions claim
that includes those additional occasions, see Fed. R. Civ. P. 15(a)(2) and 60(b), we
take no position on whether the district court should grant such a motion, or whether
McCall would be entitled to relief if the additional incidents are considered.
                       ______________________________




                                         -2-